                                         Case 4:13-cv-02219-HSG Document 330 Filed 08/13/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                   Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                        ORDER GRANTING
                                                        Plaintiffs,                         ADMINISTRATIVE MOTION TO FILE
                                   9                                                        UNDER SEAL
                                                 v.
                                  10                                                        Re: Dkt. No. 293
                                         MCKESSON CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is an administrative motion to file under seal several exhibits

                                  14   filed in support of Plaintiffs’ renewed motion for class certification. Dkt. No. 293. Having

                                  15   carefully considered the pending motion and supporting declaration, the Court GRANTS the

                                  16   motion.

                                  17     I.   LEGAL STANDARD
                                  18          For motions to seal that comply with the local rules, courts generally apply a “compelling

                                  19   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This

                                  20   standard derives from the common law right ‘to inspect and copy public records and documents,

                                  21   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,

                                  22   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept

                                  23   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178

                                  24   (quotation marks and citation omitted). To overcome this strong presumption, the moving party

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                  28   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure
                                            Case 4:13-cv-02219-HSG Document 330 Filed 08/13/19 Page 2 of 4




                                   1   and justify sealing court records exist when such court files might have become a vehicle for

                                   2   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                   3   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                   4   omitted). The Court must:

                                   5                  balance the competing interests of the public and the party who seeks
                                                      to keep certain judicial records secret. After considering these
                                   6                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                   7                  basis for its ruling, without relying on hypothesis or conjecture.
                                   8   Id. (citations, brackets, and quotation marks omitted).

                                   9           Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                  10   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  11   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  12   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-
Northern District of California
 United States District Court




                                  13   5(b). Courts have found that “confidential business information” in the form of “license

                                  14   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  15   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  16   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  17   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  18   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  19   June 30, 2015).

                                  20           Finally, records attached to motions that are only “tangentially related to the merits of a

                                  21   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,

                                  22   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  23   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  24   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  25   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  26   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                  27   //

                                  28   //
                                                                                          2
                                            Case 4:13-cv-02219-HSG Document 330 Filed 08/13/19 Page 3 of 4




                                   1    II.    DISCUSSION

                                   2           Plaintiffs seek to file under seal exhibits attached to their renewed motion for class

                                   3   certification. “The Ninth Circuit has not ruled as to whether a motion for class certification is a

                                   4   dispositive motion for the purposes of determining whether the compelling reasons standard

                                   5   applies” to a sealing request. Ramirez v. Trans Union, LLC, No. 12-cv-00632-JSC, 2014 WL

                                   6   1677815, at *2 (N.D. Cal. Apr. 28, 2014) (internal quotation marks omitted). Courts in this

                                   7   district, however, tend to consider class certification motions as dispositive where “denial of class

                                   8   status means that the stakes are too low for the named plaintiffs to continue the matter.” In re

                                   9   High-Tech Emp. Antitrust Litig., No. 11-cv-02509-LHK, 2013 WL 163779 (N.D. Cal. Jan. 15,

                                  10   2013) (quoting Prado v. Bush, 221 F.3d 1266, 1274 (11th Cir. 2000)); see also Aldapa v. Fowler

                                  11   Packing Co., No. 1:15-cv-00420-DAD-SAB, 2017 WL 2546606, at *2 n.2 (E.D. Cal. June 13,

                                  12   2017) (applying “compelling reasons” standard where the certification issues were “clearly more
Northern District of California
 United States District Court




                                  13   than tangentially related to the merits of the case” and where denial of certification “would almost

                                  14   certainly be dispositive of th[e] case”).

                                  15           Regardless of which standard applies, the Court finds Plaintiffs have met their sealing

                                  16   burden. Plaintiffs here seek to seal nonpublic lists of Defendants’ customers, which contain

                                  17   personally identifiable information. As Defendants note in their Rule 79-5 declaration in support

                                  18   of Plaintiffs’ motion, this is “competitively sensitive customer information.” Dkt. No. 298 at 2.

                                  19   Such customer lists generally constitute trade secrets, which the Ninth Circuit has held is sealable

                                  20   under the heightened “compelling reasons” standard. See Kamakana, 447 F.3d at 1179. The

                                  21   Court further finds that there is little public interest in the release of the customer lists, the

                                  22   particular contents of which have little to do with the merits of this case. On the other hand, the

                                  23   interest of Defendants in keeping potentially trade secret information confidential is high. The

                                  24   balance of interests thus tips in favor of keeping the information under seal. See id. (requiring a

                                  25   balancing of the interests).

                                  26   //

                                  27   //

                                  28   //
                                                                                            3
                                         Case 4:13-cv-02219-HSG Document 330 Filed 08/13/19 Page 4 of 4




                                   1   III.   CONCLUSION

                                   2          The Court GRANTS Plaintiffs’ administrative sealing motion. Pursuant to Civil Local

                                   3   Rule 79-5(f)(1), documents filed under seal as to which the administrative motion is granted will

                                   4   remain under seal.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 8/13/2019

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
